AO 450 (GAS Rev 10/'03) Judgment in a C`:vi| Case

United States District Court
Southem District of Georgia

 

sTEPHEN sHARPi-:,
AMENDED
Plaintiff,
JUDGMENT IN A CIVIL CASE
v. CASE NUMBER: CV 618-015

MASSIE MCINTYRE, et al.,

Dei`endants.

.Iury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered

I'I` lS ORDERED AND ADJUDGED
pursuant to the Order dated January 31, 2019, that the Order dated June 7, 2018, adopting the Report
and Recommendation to which objections have been filed, is hereby amended to indicate this case is

dismissed without prejudice This case stands closed.

 

 

 

01/31/2019 f» y , scoriL_Poff
Date \F;\ ` . ' ! Clerk

~\'1`:'\ `5. _‘ ,r.' ii

\_ "

 

(By) §puty C!erk § g

GAS Rev 10¢'11'03

